Citation Nr: 1533320	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  08-34 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for postoperative residuals of a right tubal excision for an ectopic pregnancy ("uterine disability").  

2.  Entitlement to service connection for a heart disability, to include premature ventricular contractions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 



INTRODUCTION

The Veteran had active military service from January 1980 to March 1989 and from April 2003 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

On the Veteran's VA-Form 9, she requested a Board hearing.  However, in November 2008, the Veteran withdrew this hearing request.  38 C.F.R. § 20.704(d) (2014).  

The appeal initially included claims for service connection for a gastrointestinal disorder and an increased evaluation for the lower abdominal scar.  In a December 2011 Board decision, the Board granted a higher 10 percent evaluation for the scar and remanded the claims for the heart, gastrointestinal disorder and a higher rating for residuals of the tubal excision.  A subsequent September 2012 rating decision granted service connection for the gastrointestinal disorder.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Accordingly, the remaining issues are those listed on the title page.  

This claim was previously before the Board in August 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining two medical examinations.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  




FINDINGS OF FACT

1.  There is no evidence that the Veteran requires continuous treatment for her service connected uterine disability.  

2.  The Veteran does not have a currently diagnosed heart disability.  


CONCLUSION OF LAW

1.  The criteria for an initial compensable rating for the service connected uterine disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.116, Diagnostic Code 7614 (2014). 

2.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. § 1131 (2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating 

The Veteran has asserted entitlement to a compensable evaluation for her uterine disability.  Specifically, she argues that she should receive a 10 percent rating for loss of a creative organ, which reduced her chances of becoming pregnant.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's uterine disability has been rated under 38 C.F.R. § 4.116, Diagnostic Code 7614.  Under that DC, symptoms are rated under the General Rating Formula for disease, injury or adhesions of female reproductive organs.  Under this formula symptoms that do not require continuous treatment are rated as noncompensable; symptoms that require continuous treatment are rated at 10 percent disability; and symptoms not controlled by continuous treatment are rated at 30 percent disabling.  38 C.F.R. § 4.116, DC 7614 (2014).

In September 2014, the Veteran underwent a VA gynecology examination.  The Veteran reported that she had an ectopic pregnancy in 1981 leading to a right tube removed.  Veteran reports that since her surgery she has had symptoms of nausea, vomiting and an irregular bowel pattern.  At this examination, she was diagnosed with uterine fibroids, ovarian cysts and status post right salpingectomy.  The Veteran's current symptoms include pelvic pressure and gastrointestinal symptoms like nausea, vomiting, constipation, gas and bloating.  No other abnormalities were noted on the examination.  

In November 2014, the examiner provided an addendum to her September 2014 examination to determine whether the Veteran's fibroids and cysts are related to her service connected uterine disability.  The examiner stated that the Veteran's diagnosis of uterine fibroids and ovarian cyst are not related to her previous history of right tubal excision for an ectopic pregnancy.  Uterine fibroids are noncancerous growths of unknown causes and can be related to a genetic predisposition and hormones.  Ovarian cysts are fluid-filled sacs that form during ovulation, this formation occurs with either the egg is not released or the sac in which the egg forms does not dissolve after the egg is released.  Therefore, these conditions are less likely than not related to her previous diagnosis of residuals right tubal excision for ectopic pregnancy and would not have been aggravated by her service-connected disability.   

To the extent to which she describes residual gastrointestinal symptoms, those are separately evaluated and not presently on appeal.  Thus, the main symptom related to her uterine disability is pelvic pressure.  As there is no evidence that the Veteran requires continuous treatment for her symptoms related to her service connected uterine disability, the Board finds that entitlement to an increased rating is not warranted.  

The Board considered the Veteran's argument that she had difficulty getting pregnant and deserves compensation as she lost a reproductive organ which reduced her chance of becoming pregnant.  See October 2008 Substantive Appeal and January 2012 Statement.  The Board notes that the evaluation of the same manifestations under multiple diagnostic codes, a practice known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.  In the present case, the Veteran has been awarded special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(1) for loss or loss of use of a creative organ.  That is, this award is specifically based on the Veteran's resection of a right fallopian tube, as verified by competent evidence of record.  See June 2007 rating decision.  As the Veteran is already in receipt of compensation for this loss, providing a higher rating based solely on the absence of the reproductive system would be impermissible pyramiding.  Absent evidence of continuous treatment for symptoms related to the removal of her fallopian tube, an increased evaluation is not warranted.

Additional Considerations 

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  An extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) (2014) if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The evidence of record has not shown that the Veteran has experienced interference with employment or frequent periods of hospitalization for her service connected disability.  

The Board finds that the claimant's disability picture is adequately contemplated by the rating schedule.  The Veteran's service-connected uterine disability is manifested by nausea, vomiting, constipation, gas and bloating.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule, which implies that various symptoms are contemplated with the focus being on the need and effect of treatment.  There is no evidence that the Veteran requires continuous medication to manage any of these symptoms.  The diagnostic codes in the rating schedule corresponding to disabilities of the female reproductive organs provide disability ratings on the basis of whether symptoms are controlled by continuous treatment.  See 38 C.F.R. § 4.116, Diagnostic Code 7614. 

In summary, the schedular criteria for female reproductive organs contemplate the manifestations of Veteran's disability and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1). 

Service Connection 

The Veteran has asserted entitlement to service connection for a heart disability.  She was diagnosed with preventricular contractions (PVC) in October 1985 while she was in service.  

Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

The Veteran had a heart examination in September 2014.  At this examination, the Veteran reported that she has PVC.  She reported that her symptoms started in 1985 while she was in the military.  Her symptoms include palpitations, chest pain intermittently 3-4 times per year, but that her chest pain has increased and she feels it on a daily basis.  She reported the pain is primarily on her left side, and several cardiac tests have reported her heart to be normal.  

The Veteran is not on continuous medication for her heart condition and has never had a myocardial infarction or congestive heart failure.  The examiner noted that the Veteran has never had a heart valve condition.  Upon diagnostic testing, the Veteran was evaluated as normal with no pertinent findings.  

The examiner opined that the Veteran's heart condition was less likely than not incurred in or caused by her active military service.  The rationale provided for her opinion was that PVCs are extra, abnormal heartbeats that begin in on the heart's two lower pumping chambers (ventricles).  These extra beats disrupt the regular heart rhythm, sometimes causing a feeling of a skipped beat in the chest.  PVCs are very common-they occur in most people at some point.  Frequent PVCs or certain patterns of PVCs, may cause a person to be at increased risk of developing heart rhythm problems (arrhythmias) or weakening of the heart muscle (cardiomyopathy).  For this Veteran there have been no recent documented episodes of PVC.  Her multiple EKG's and ECHO's have been normal.  Most recent cardiology reports are negative for cardiomyopathy and heart disease.  Her 24hr heart monitoring results in 2007 were negative for PVC.  Therefore, the examiner concluded that the PVCs are transient in nature and have not been aggravated by military service.  

VA treatment notes from September 2014 reveal Veteran complaints of chest pain that were not associated with sweating, arm pain, nausea or vomiting.  She stated that she sometimes felt palpitations, with no complaints of shortness of breath on rest or exertion.  Her pain was not related any cold temperature exposure and she was not taking any medications.  She did not have any dysphagia or odynophagia, which can manifest as chest pain.  She had not been diagnosed with GERD and the examiner concluded her complaints were related to muscular pain.  She had finding of straight chest syndrome on chest x-ray and her echocardiogram was done with concern for MVP but the results came back normal.  The Veteran did not have any cardiac symptoms as the time of this examination.  

A cardiology examination from June 2014 reveals that the Veteran underwent a stress test and the results were normal.  She had very good exercise tolerance without anginal pain, negative for ischemia.  All tests were negative.  

A VA progress note from March 2014 states that the Veteran was recently in the emergency room for chest pain.  She complained of a gnawing left sided chest pain unrelated to exertion or activity.  She stated that this had been occurring since she was a child.  The pain can last for minutes, but sometimes for hours.  She has no shortness of breath, no syncope, was able to walk and climb stairs and no major risk factor for heart disease.  The Veteran's heart examination was normal.  The examined opined that the Veteran could have straight back syndrome that is mimicking organic heart disease.  

A VA examination note from February 2012 states that the Veteran was diagnosed with mitral valve prolapse at the time of her ER visit in October 1985; however, an echocardiogram performed in 2008 did not support this clinically diagnosed condition.  The examiner concluded the claimed condition was less likely incurred in or caused by service.  The examiner noted the mitral valve prolapse (MVP) was a clinical diagnosis and therefore generated after a physical examination only.  When the echocardiogram was performed in February 208, there was no unequivocal diagnostic evidence of mitral valve prolapse.  Therefore it was less likely than not the heart disorder including a provisional clinical diagnosis of mitral valve prolapse was present and therefore it is unrelated to service.  The examiner also found the PVCs were not incurred in or caused by service and explained that the documentation of PVCs in service were provided an ICD-9 code and while a specific etiology has not been identified it is considered a disorder of conduction, etiology unknown.  This is a condition that was identified at EKG and documented in the service record.  The examiner explained that PVCs are transient in nature and as expected this was the case with the Veteran.  With regards to her statements, history and symptoms were consistent with an arrhythmia consistent with PVCs and she reports symptoms consistent with PVCs several times a month but cannot identify a precipitating event.  Because of the sporadic nature of the PVCs it is difficult to predict if the veteran will have PVCs at the time of the event monitoring.  This was the case when she underwent a 24 hour event monitoring in October 2007.  Abdominal bloating can result in vagal stimulation and can cause arrhythmias both tachy-arrhythmia as well as brady arrhythmia and it is possible but less likely that this symptom would trigger an arrhythmia such as PVCs.  

A VA examination from August 2007 noted that the Veteran reported intermittent chest pain about one or two times a month.  She described EKG's only in the past with no cardiac work up due to the condition.  She indicated a Holter monitor was ordered while she was in service but she never picked this up.  She denied any evaluation for the condition since her discharge form service.  All the EKG's in service were abnormal but nothing has ever really been done for this.  The Veteran indicated she complained of heart fluttering since her 20s and described it as skipped beats or extra beats.  She reported episodes of fluttering a couple times a month, most often while sitting.  She described a little difficulty with breathing associated with the fluttering and indicated the chest pain was more noticeable over the past two years, occasionally with dizziness and once with a presyncope episode. 

She denied hospitalization or surgery, trauma to the heart, cardiac neoplasm, myocardial infarction, congestive heart disease, rheumatic heart disease, hypertensive heart disease, syphilitic heart disease, endocarditis, pericarditis.  She did not require medication.  Cardiac examination noted JVD was absent, heart sounds present at S1 and S2, rhythm was regular and murmurs, clicks and rubs were absent.  Treadmill and EKG were performed.  EKG had NSR.  Chest x-ray impression was normal chest.  The diagnosis was heart condition by history, echo with EF 55%, and no evidence of PVC's by EKG performed August 2007.  Occasional PVCS do not necessarily represent cardiac disease.  The examiner concluded he could not provide an opinion as to etiology without resort to mere speculation as the Veteran was diagnosed with mitral valve prolapse while in service based on a physical examination clinical objective symptom of a click solely.  There was no additional work up to determine its presence or the exact etiology and no echocardiogram was done to check for MVP although the ER noted this was to be ordered.  Review of the claims file did not show any evidence of any diagnosed heart condition that would be related to her treatment in service for MVP.  She had not been seen for a heart condition since service discharge.  She did not mention any valve problems during the history of the examination although she was concerned about the PVCs that were encountered after she was seen by the ER for pounding and rapid heartbeat for three days at which the MVP was diagnosed and PAT.  But no additional work up was done to determine the exact etiology of PVC or if MVP was present.  On examination there was no evidence of MVP according to the echo ordered in conjunction with the examination and there was no evidence of premature ventricular complexes resulting in any inherent problem.  The veteran does not have any evidence of an associated underlying heart disease associated with the PVCs.  

As such, the Board has found that the Veteran has no current disability that is related to her active military service.  The Board understands that even though the Veteran has symptoms that she attributes to her diagnosis of PVC there is no current medical evidence of record that she has a current heart disability.  The Veteran has been tested on numerous occasions and all her testing has been deemed normal.  Without a current diagnosis of a disability, service connection is not warranted.  Significantly, the September 2014 VA examination explained that there were no recent documented episodes of PVCs, multiple EKGs and ECHOs have been normal and recent cardiology reports were negative for cardiomyopathy and heart disease.  While VA treatment records during the pendency of the appeal reflect complaints of chest pain, no clear diagnosis pertaining to the heart was rendered.  

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a 'current disability' means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Furthermore, even assuming arguendo that there was a current disability, there is no nexus to service.  The 2012 and 2014 VA examiners reviewed the entire record, considered the Veteran's lay history and concluded that it was less likely that any current symptom was related to service.  They provided full rationales for the opinions rendered.  

The only evidence in support of the claim is the Veteran's own statement.  In this regard, while the Veteran is competent to provide evidence of symptoms she is not competent to diagnose a heart disorder or opine as to the etiology of the condition. 38 C.F.R. § 3.159(a)(2) (defining "competent lay evidence" as any evidence not requiring that the proponent have specialized education, training, or experience but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence is competent and sufficient in certain instances to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  An opinion as to the diagnosis of a heart disorder and etiology of any such disorder are complex medical questions requiring knowledge of the cardiovascular system and diseases of the heart and interpretation of diagnostic tests and pathology. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease). Thus, the Veteran's opinion in this regard is not competent evidence supporting her claim. See Davidson, 581 F.3d at 1316 ; Jandreau, 492 F.3d at 1376-77; Layno, 6 Vet. App. at 470 .

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a heart disability is not warranted.

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through notice letters dated January 2007, January 2012, February 2012, and September 2012 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate her claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in her possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 
  
As noted above, the instant claim was most recently remanded in August 2014 for additional development, specifically obtaining new VA medical examinations and readjudicating the claim.  The Veteran was provided VA examinations in September 2014 and November 2014 which are adequate for the purposes of determining service connection and a compensable rating as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, provides an etiological opinion with supporting rationale and an evaluation of the current severity of the Veteran's service connected disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a September 2014 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an initial compensable rating for postoperative residuals of a right tubal excision for an ectopic pregnancy is denied. 

Entitlement to service connection for a heart disability is denied.  


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


